DETAILED ACTION
This Office action is in response to the amendment filed on June 4th, 2021.  Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 & 15 disclose producing ‘a ratio of normalized first detection signals’.  It is unclear what ratio is being claimed.  Based on the disclosure, examiner will assume applicant intends to claim the ratio of the normalized detection signals for the first and second time periods.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-11, 13-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3201944 (the ‘944 patent) in view of US 2012/0305758 (Park).
Regarding claim 1, ‘944 patent discloses a mass spectrometer comprising: a mass analyzer for selecting from an ion beam, in two or more time periods, ions having different ranges of mass-to-charge ratios (fig. 1, element 5, wherein ‘The system further comprises an apparatus according to the invention and an analysis apparatus, in particular a mass spectrometer, which is arranged in the ion stream in such a way that ions of the ion stream can be analyzed.’ P 8); a first detector configured to detect, in each of said time periods, ions within a respective selected range of mass-to-charge ratios and producing first detection signals representative of quantities of detected ions having the respective ranges of mass-to-charge ratios (inherent in the presence of a mass spectrometer); a second detector configured to produce a second detection signal representative of a total intensity of the ion beam as a function of time (fig. 1 & 2, element 4); and a processing (fig. 1, element 7).
The ‘944 patent does not disclose normalizing the first detection signals by using the second detection signal.  Park discloses a mass spectrometer comprising a processing circuit configured to normalize the first detection signals by a total intensity of the ion beam as a function of time (‘For example, the entering ion beam current … can be recorded as a function of time during the scan. Afterwards, the recorded mass spectrum can be divided by the simultaneously recorded "entering ion beam current", thus normalizing the exit detector response--i.e. peak intensity--to the entering ion beam 
Regarding claim 2, the ‘944 patent in view of Park discloses the claimed invention except for the processing circuit being further configured for producing a ratio of normalized first detection signals.  It would have been obvious to a person having ordinary skill in the art to configure the processing to produce this ratio so that the relative abundances of ions within a sample could be determined.
Regarding claim 3, the ‘944 patent in view of Park discloses the mass spectrometer according to claim 1, wherein the processing circuit is configured for normalizing the first detection signals by dividing each first detection signal by the second detection signal at a corresponding time period (Park, ‘For example, the entering ion beam current … can be recorded as a function of time during the scan. Afterwards, the recorded mass spectrum can be divided by the simultaneously recorded "entering ion beam current", thus normalizing the exit detector response--i.e. peak intensity--to the entering ion beam current.’ P 101, wherein the simultaneously recorded entering ion beam current in this case is the second detection signal).
Regarding claim 4, the ‘944 patent in view of Park discloses the claimed invention except the ‘944 patent is silent as to whether the first detector comprises a 
Regarding claim 5, the ‘944 patent in view of Park discloses the claimed invention except the ‘944 patent silent as to whether the mass analyzer is configured for continuously selecting ions in consecutive time periods.  Park does disclose configuring a mass analyzer for continuously selecting ions in consecutive time periods (fig. 11, as a whole, where it is noted that ions are continuously transmitted and detected, never accumulated).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to choose such continuous mass selection in the mass spectrometer of the ‘944 patent so that the first and second detection signals are related in real time, allowing the time fluctuations to be monitored via the first detector.
Regarding claim 6, the ‘944 patent in view of Park discloses the mass spectrometer according to claim 1, wherein the second detector comprises a detection element arranged upstream of the mass analyzer (fig. 1, where second detector 4 is upstream of the mass analyzer 5).
Regarding claim 7, the ‘944 patent in view of Park discloses the mass spectrometer according to claim 6, wherein the detection element comprises a skimmer, an entrance slit, an aperture or an ion lens (‘In a further preferred embodiment, the analysis device, in particular the mass spectrometer, and/or the particle source, in particular the plasma source, an ion optical lens which is designed as a measuring probe of the device.’ P 29).
Regarding claim 8, the ‘944 patent in view of Park discloses the mass spectrometer according to claim 6, wherein the second detector comprises a detection 
Regarding claim 9, the ‘944 patent in view of Park discloses the mass spectrometer according to claim 1, further comprising an ion source for producing the ion beam (fig. 1, element 1).
Regarding claim 10, the ‘944 patent in view of Park discloses the mass spectrometer according to claim 9, wherein the ion source comprises a plasma source (‘plasma source’ P 6).
Regarding claim 11, the ‘944 patent in view of Park discloses the mass spectrometer according to claim 10, further comprising ion optics for removing plasma gas ions, which ion optics are arranged upstream of a detection element of the second detector (fig. 1, element 2).
Regarding claim 13, the ‘944 patent in view of Park discloses the claimed invention except for the ion source comprising a thermal ionization source or an electron impact source.  These types of ion sources are well known in the art, and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the mass spectrometer of the ‘944 patent in view of Park to use either of these types of ion sources can operate at a lower pressure and therefore do not require as much differential pumping.
Regarding claim 14, the ‘944 patent discloses a method of operating a mass spectrometer comprising: receiving an ion beam from an ion source (‘A method according to the invention relates to detecting electrically charged particles of a particle stream extracted from a particle source’ P 6); selecting from the received ion beam, in two or more time periods, ions having different ranges of mass-to-charge ratios (‘The system further comprises an apparatus according to the invention and an analysis apparatus, in particular a mass spectrometer, which is arranged in the ion stream in such a way that ions of the ion stream can be analyzed.’ P 8); detecting, in each of said time periods, ions within a respective selected range of mass-to-charge ratios and producing first detection signals representative of quantities of detected ions having respective ranges of mass-to-charge ratios (‘The system further comprises an apparatus according to the invention and an analysis apparatus, in particular a mass spectrometer, which is arranged in the ion stream in such a way that ions of the ion stream can be analyzed.’ P 8); and detecting, in each of said time periods, a total intensity of the ion beam so as to produce a second detection signal (‘detecting at least one measurement signal generated by a measuring probe, the measuring probe being such in which the particle stream extracted from the particle source is arranged and/or configured so that at least a part of particles of the particle stream impinge on the measuring probe’ P 6, wherein ‘Preferably, the intensity of the particle flow and / or the spatial distribution of the particles in the particle flow are determined on the basis of the measurement signal, in particular a voltage signal.’ P 14).
The ‘944 patent does not disclose normalizing the first detection signals by using the second detection signal.  Park discloses a method of operating a mass 
Regarding claim 15, the ‘944 patent in view of Park discloses the claimed invention except for producing a ratio of normalized first detection signals; and outputting the ratio of normalized detection signals. It would have been obvious to a person having ordinary skill in the art to add the step of producing and outputting a ratio of normalized first detection signals so that the relative abundances of ions within a sample could be determined.
Regarding claim 16, the ‘944 patent in view of Park discloses the method according to claim 14, wherein normalizing the first detection signals comprises dividing each first detection signal by the second detection signal at a corresponding time period (Park, ‘For example, the entering ion beam current … can be recorded as a function of time during the scan. Afterwards, the recorded mass spectrum can be divided by the simultaneously recorded "entering ion beam current", thus normalizing the exit detector response--i.e. peak intensity--to the entering ion beam current.’ P 101, wherein the 
Regarding claim 17, the ‘944 patent in view of Park discloses the claimed invention except for dividing a normalized first signal corresponding with a first time period by a normalized first signal corresponding with a second, different time period to obtain a normalized intensity ratio. It would have been obvious to a person having ordinary skill in the art to add the step of dividing the normalized first signal corresponding with a first time period by a normalized first signal corresponding with a second, different time period in order to obtain a normalized intensity ratio, so that the relative abundances of different ions in the sample could be determined.
 Regarding claim 18, the ‘944 patent in view of Park discloses the claimed invention, except the ‘944 patent is silent as to whether the ions are continuously selected in consecutive time periods.  Park et al. does disclose the ions being continuously selected in consecutive time periods (‘Mass spectra may be obtained by scanning the amplitude of the RF waveform, V, together with the DC potential, U, and recording the intensity of the transmitted ion beam as a function of the waveform amplitude.’ P 96). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to choose such continuous selection for the method of the ‘944 patent so that the first and second detection signals are related in real time, allowing the time fluctuations to be monitored via the first detector.
Regarding claim 20, the ‘944 patent discloses a computer program product comprising one or more non-transitory computer-readable media having computer instructions stored therein, the computer program instructions being configured such 
The ‘944 patent does not disclose instructions to normalize the first detection signals by using the second detection signal. Park discloses normalizing the first .
Claims 12 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the ‘944 patent in view of Park as applied to claims 10 & 14 above, and further in view of US 5,598,001 (Flory et al.).
Regarding claim 12, Flory et al. discloses a mass spectrometer comprising a pre-mass filter for removing plasma gas ions (‘Examples of undesired species include the background helium carrier gas when using a gas chromatograph column as the input to the mass spectrometer and the residual argon gas found in samples obtained from inductively coupled plasma (ICP) sources. Thus, a mass filter that can selectively eliminate ions of a predetermined mass-to-charge ratio from an ion beam but fully transmit all other ions is desirable.’ 1:19-27). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the mass spectrometer of the ‘944 patent in view of Park to include the pre-mass filter of Flory et 
Regarding claim 19, Flory et al. discloses a method of operating a mass spectrometer comprising: removing plasma gas ions (‘Examples of undesired species include the background helium carrier gas when using a gas chromatograph column as the input to the mass spectrometer and the residual argon gas found in samples obtained from inductively coupled plasma (ICP) sources. Thus, a mass filter that can selectively eliminate ions of a predetermined mass-to-charge ratio from an ion beam but fully transmit all other ions is desirable.’ 1:19-27). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the method of the ‘944 patent in view of Park to include the plasma gas ion removal step of Flory et al. prior to selecting, in two or more time periods, ions having different ranges of mass-to-charge ratios, to remove a source of background and thereby increase resolution.
Response to Arguments
Applicant's arguments filed June 4th, 2021 have been fully considered but they are not persuasive.
With respect to the 112 rejections, applicant states that these are overcome by amendment.  While amendments were made to overcome the 112 rejection of claims 11-12, no amendment was made to claim 15 and the only amendment to claim 2 was to remove the term unit, which does not address the reason for the 112 rejection.
With respect to the 103 rejections, applicant argues that Park the second detection signal of Park does not represent total intensity of the ion beam as a function of time because only unstable ions are detected.  In particular, applicant points out that detectors 43-46 only detect unstable ions outside the m/z range of the ion trap.  This is true, however, the second detection signal is the sum of the signals from detectors 43-36 *and* the exit detector, which measures the signal from the ions within the m/z range of the ion trap.  See ‘For example, the entering ion beam current--measured as the sum of the signals from all detectors 43-46 plus the detector at the exit of quadrupole 38--can be recorded as a function of time during the scan. Afterwards, the recorded mass spectrum can be divided by the simultaneously recorded "entering ion beam current", thus normalizing the exit detector response--i.e. peak intensity--to the entering ion beam current.’ (paragraph 101).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782.  The examiner can normally be reached on 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896